Title: From Thomas Jefferson to Edmund Bacon, 26 December 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir
                     
                     Washington Dec. 26. 08.
                  
                  I have not heard whether Jerry is returned from Bedford with his waggon, but I expect he is, and that except bringing home your corn, you have little waggoning to do. it will be well therefore to have both waggons in order, and to proceed to waggoning dung to the garden. that from Milton should be first brought, and for this purpose it will be worth your while to put the road along the river side in order, I mean that on the South side. as this would be to be put into good order as soon as I come home, it will be better to do it now, that you may have the benefit of it in the job of bringing the dung from Milton. 6. waggon loads are first to be laid on the old asparagus bed below the wall, which Wormley must immediately spread even & then fork it in with the threepronged garden fork, taking care not to fork so deep as to reach the crown of the Asparagus roots. then begin at the S.W. end of the garden, and drop a good waggon load of dung every five yards along a strait line through the middle of the garden from the S.W. to the N.E. end. This will take between 60. & 70. loads in the whole, which will do for the first year.
                  As it will be necessary that we make preparation for clothing our people another year, we must plant a large cotton patch, say two acres at the least. a light sandy soil is best. I suppose therefore it should be in the low grounds at the mill dam. seed can be procured from those who have cotton gins. the present method of cultivating cotton is very little laborious. it is done entirely with the plough. next, to secure wool enough, the negroes dogs must all be killed. do not spare a single one. if you keep a couple yourself it will be enough for the whole land. Let this be carried into execution immediately. since writing the above Davy has delivered me your letter of the 21s. My best wishes attend you. 
                  
                     Th: Jefferson
                     
                  
               